FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CRAIG CHARLES PEDEN,                             No. 14-35451

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00499-JLR

 v.
                                                 MEMORANDUM*
PATTY MURRAY, Senator; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Craig Charles Peden appeals pro se from the district court’s judgment in his

action arising from events related to a state court proceeding. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(order), and we affirm.

      The district court properly dismissed Peden’s action because Peden failed to

allege facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief). Contrary to Peden’s contention that the district court improperly

dismissed the action for failure to file a timely amended complaint, the district

court reviewed the amended complaint on the merits.

      To the extent that Peden sought a writ of mandamus, dismissal of the action

was proper because Peden failed to meet any of the requirements for mandamus

relief. See Johnson v. Reilly, 349 F.3d 1149, 1154 (9th Cir. 2003) (discussing

requirements for mandamus relief and noting that “[m]andamus is an extraordinary

remedy granted in the court’s sound discretion”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                            2                                      14-35451